DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
6. (Currently Amended) 	The apparatus as in claim 1, wherein the application is operable to generate the commands to cause the optical transmitter to irradiate the matter with optical energy; and
wherein the optical signal detected by the optical receiver represents a portion of the optical energy reflected off the matter.  

Reasons for Allowance
Claims 1-4, 6, 7, 9, 11, 13, 18, 21, 23-25, 27-29 and 32-34 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim recites, inter alia, an apparatus to enhance functionality of a mobile communication device, the apparatus comprising:
electronic circuitry including an optical transmitter and an optical receiver, the electronic circuitry being supplemental circuitry with respect to the mobile communication device, the electronic circuitry operable to:
receive commands over a communication link from a hyper-spectral imaging application on the mobile communication device and execute the commands to control the optical transmitter,
monitor the optical receiver, and
communicate with the mobile communication device over a communication link; and
an encasement in which to retain the mobile communication device and the electronic circuitry, wherein the optical receiver and the optical transmitter are configured to monitor attributes of matter external to the encasement;
wherein the electronic circuitry is operable to control the optical transmitter to irradiate the matter;
wherein the electronic circuitry includes a spectrometer to perform a spectral analysis of optical energy reflected off the matter and generate image data; and
wherein the electronic circuitry is operable to reduce the image data by converting the image data from a first spatial mapping of light intensity to a second mapping of intensity versus wavelength to generate reduced image data, and to convey attributes of an optical signal detected by the optical receiver including the reduced image data to the hyper-spectral application on the mobile communication device, and
wherein the electronic circuitry transmits the reduced image data to a cloud-based analytics for hyper-spectral imaging and transmission to the hyper-spectral imaging application on the mobile communication device.  
Applicant’s independent claim 21 recites, inter alia, a method of enhancing functionality of a mobile communication device via supplemental circuitry wherein the supplemental circuitry and the mobile communication device are retained in an encasement, the method comprising:
via the supplemental circuitry retained in the encasement:
receiving commands over a communication link from a hyper-spectral imaging application on the mobile communication device and executing the commands to control an optical transmitter disposed in the supplemental circuitry to irradiate matter under test, wherein the matter under test is external to the encasement;
monitoring attributes of an optical signal reflected off the matter under test and received by an optical receiver; 
performing, by a spectrometer disposed in the supplemental circuitry, a spectral analysis of optical energy reflected off the matter under test and generating image data;
reducing the image data by converting the image data from a first spatial mapping of light intensity to a second mapping of intensity versus wavelength to generate reduced image data;
conveying attributes of an optical signal detected by the optical receiver including the reduced image data to the hyper-spectral application on the mobile communication device; and
communicating the attributes of the optical signal from the supplemental circuitry to a cloud-based analytics for hyper-spectral imaging and transmission to the hyperspectral imaging application on the mobile communication device over the communication link.  
Applicant’s independent claim 33 recites substantially the same limitations as found in claim 21, but directed towards a non-transitory computer-readable storage medium.  
The closest prior arts of record are:
US-2016/0084707 to Scott which discloses an apparatus (Fig. 9 [902]) to enhance functionality of a mobile communication device (Fig. 9 [904]), the apparatus comprising:  
electronic circuitry (paragraph [0018]) including an optical transmitter (laser beam Fig. 2 [216], Fig. 9 [2] and [0082]) and an optical receiver (Fig. 2 [208] and Fig. 9 [1]), the electronic circuitry being supplemental circuitry with respect to the mobile communication device (see Fig. 9 [902] and [904]), the electronic circuitry operable to: 
	i) receive commands over a communication link [from a hyper-spectral imaging application on the mobile communication device] and execute the commands to control the optical transmitter, (Page 7 [0095, 0096 and 0101-0102] note: limitation within [ ] above is considered a recitation of intended use and directed to a different apparatus than the apparatus of claim 1)
	ii) monitor the optical receiver, and 
	iii) communicate with the mobile communication device over a communication link (figures 9-13; paragraphs [0086] and [0112-0115]); and 
an encasement in which to retain the mobile communication device and the electronic circuitry.  (figure 10a; smart phone case 1002)
	Scott differs from the claimed invention by not explicitly reciting wherein the optical receiver and optical transmitter are configured to monitor attributes of matter external to the encasement; 
wherein the electronic circuitry is operable to control the optical transmitter to irradiate the matter;
wherein the electronic circuitry includes a spectrometer to perform a spectral analysis of optical energy reflected off the matter and 
wherein the electronic circuitry is operable to reduce the image data by converting the image data from a first spatial mapping of light intensity to a second mapping of intensity versus wavelength to generate reduced image data, and to convey attributes of an optical signal detected by the optical receiver including the reduced image data to the hyper-spectral application on the mobile communication device as found in the independent claims.
US-2018/0149519 to Connor discloses a mobile device including a cell phone with component for food identification and quantification (Abstract and Page 5 [0043-0044]) that includes wherein the optical receiver and optical transmitter are configured to monitor attributes of matter external to the encasement; (Page 6 [0056-0058] and Page 10 [0078-0079])
wherein the electronic circuitry is operable to control the optical transmitter to irradiate the matter; (Page 11 [0089-0091]) and 
wherein the electronic circuitry includes a spectrometer to perform a spectral analysis of optical energy reflected off the matter (Pages 11-12 [0090-0092]) and generate image data; (Page 5 [0044-0047] “In an example, a mobile device for food identification and quantification can further comprise a light pattern projector which projects a pattern of light onto food or onto a surface near the food. A projected light pattern can serve as a fiducial marker to help estimate food size and/or distance. In an example, the operation of a light pattern projector can be linked with the operation of a camera. In an example, analysis of food images which include a light-projected fiducial marker can help to estimate food volume and quantity”)  Connor differs from the claimed invention by not explicitly reciting wherein the electronic circuitry is operable to reduce the image data by converting the image data from a first spatial mapping of light intensity to a second mapping of intensity versus wavelength to generate reduced image data, and to convey attributes of an optical signal detected by the optical receiver including the reduced image data to the hyper-spectral application on the mobile communication device as found in the independent claims.
US-2012/0202514 to Kadirkamanathan et al. discloses teaches a method for spatially accurate location of a device using audio-visual information (Abstract) that includes a mobile communication device (Fig. 1 [100]) that has electronic circuitry (Fig. 1 [135]) which reduces the image data and transmits reduced image data (Page 4 [0038]) to a cloud-based analytics (i.e. server) for hyper-spectral imaging and transmission to the hyper-spectral imaging application on the mobile communication device.  (recitation of intended use, occurring at a device outside the scope of “the apparatus” and does not receive patentable weight)  
Kadirkamanathan differs from the claimed invention by not explicitly reciting wherein the electronic circuitry is operable to reduce the image data by converting the image data from a first spatial mapping of light intensity to a second mapping of intensity versus wavelength to generate reduced image data, and to convey attributes of an optical signal detected by the optical receiver including the reduced image data to the hyper-spectral application on the mobile communication device as found in the independent claims.
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated by the Applicant in the responses dated 11/27/2018, 11/5/2020, 6/15/2021, 12/22/2021, 4/19/2022 and 6/30/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646